Citation Nr: 0323434	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-19 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating, prior to 
February 15, 2001, in excess of 10 percent for post 
diskectomy degenerative joint disease of the cervical spine 
with cervical radiculopathy versus cervical radiculitis.

2.  Entitlement to a rating in excess of 30 percent, 
subsequent to February 15, 200l, for post diskectomy 
degenerative joint disease of the cervical spine with 
cervical radiculopathy versus cervical radiculitis.

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the left patella with traumatic bursitis, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an initial disability rating in excess of 
10 percent for instability of the right knee.

5.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1970 to 
February 1972 and from December 1980 to March 1988.  Further, 
the appellant was injured on January 7, 1979, during an 
inactive duty training period.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
post diskectomy degenerative joint disease of the cervical 
spine, with assignment of a 10 percent disability rating, and 
denied an increased evaluation for residuals of a fracture of 
the left patella with traumatic bursitis.  A rating decision 
in March 2001 increased the evaluation of the cervical spine 
disorder to 20 percent, effective February 15, 200l.  A 
rating decision in December 2002 increased the evaluation of 
the cervical spine disorder from 20 to 30 percent, effective 
February 15, 200l.

This case was before the Board previously in July 2001 when 
it was remanded for additional development.





REMAND

In April 2003, the Board undertook additional development of 
the appellant's claims regarding his left knee and cervical 
spine disabilities pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, this case must be 
returned to the RO for initial consideration of the 
additional evidence and to obtain any additional evidence.  
Although the Board sincerely regrets the additional delay, 
the Federal Circuit has stated, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id. at 1348 (emphasis added).).

Further, the Board notes that in February 2003 the appellant 
submitted additional evidence to the RO.  The RO has not 
issued a Supplement Statement of the Case regarding this new 
evidence.  See 38 C.F.R. § 19.37(a) (2002).

Additionally, during the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  This amendment was effective September 
23, 2002.  Id.  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).

Therefore, the RO must evaluate the appellant's claim for an 
increased rating for a cervical spine disability from 
September 23, 2002, under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claims, if indeed one is more favorable than the other.  For 
any date prior to September 23, 2002, the revised regulation 
cannot be applied.

Similarly, regulatory changes have amended the rating 
criteria for evaluating back disabilities in general and have 
re-classified the diagnostic code for the previously amended 
intervertebral disc syndrome criteria.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  This amendment will become 
effective September 26, 2003.  Id.  Therefore, the RO must 
evaluate the appellant's claim for an increased rating from 
September 26, 2003, under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claims, if indeed one is more favorable than the other.  For 
any date prior to September 26, 2003, the revised regulation 
cannot be applied.

A remand is also required in order to accord due process 
regarding the issues of entitlement to an initial disability 
rating in excess of 10 percent for instability of the right 
knee and entitlement to an initial disability rating in 
excess of 10 percent for degenerative joint disease of the 
right knee.  In a December 2002 rating decision, the RO 
granted entitlement to service connection for instability of 
the right knee and for degenerative joint disease of the 
right knee.

In February 2003 the RO received the appellant's Notice of 
Disagreement with the 10 percent rating that the RO had 
assigned to each of the disabilities.  Because no SOC has 
been provided on those issues, the appellant has not had an 
opportunity to perfect an appeal.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case.  The Board must 
remand that issue to the RO for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that where a notice of disagreement is received by VA, the 
appellate process has commenced and the appellant is entitled 
to a Statement of the Case on the issue).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should readjudicate the 
appellant's claims pertaining to his left 
knee and cervical spine disabilities in 
light of the evidence received since the 
December 2002 Supplemental Statement of 
the Case (SSOC).  Thereafter, if any 
benefit on appeal remains denied, the 
appellant and his representative should 
be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence, 
including the report of a July 2003 VA 
joints examination; the report of a July 
2003 VA scars examination; the report of 
a July 2003 VA peripheral nerves 
examination; letters from the Board to 
the appellant dated on June 17, 2003, and 
March 18, 2003; a March 24, 2003 
statement by the appellant; a February 4, 
2003 letter from the appellant to the RO 
with attached medical texts from the 
Internet and medical records, and 
discussion of all pertinent regulations, 
including regulations implementing the 
Veterans Claims Assistance Act of 2000 
(VCAA) the old and the amended rating 
criteria for intervertebral disc 
syndrome, and the old and amended rating 
criteria for spine disabilities in 
general.

3.  The appellant and his representative 
should be furnished a statement of the 
case and given the opportunity to respond 
thereto.  The statement of the case 
should address the appellant's claims for 
entitlement to an initial disability 
rating in excess of 10 percent for 
instability of the right knee and 
entitlement to an initial disability 
rating in excess of 10 percent for 
degenerative joint disease of the right 
knee.  The statement of the case should 
set forth all pertinent laws and 
regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence.  If 
claims remain denied, the appellant and 
his representative must be notified of 
the time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of these issues.  If, and only if, 
a timely and adequate substantive appeal 
is received, the claims should then be 
returned to the Board for further review, 
as appropriate.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


